By the Court
—The amendment of the record of the former term was made from the recollection of the court and the clerk that the defendant had prayed the appeal, and that the entry was made by the mistake of the clerk.
During the term, the court has power to alter or amend the record a< >. /ruing <o the truth of the case, but after the term expires the court ceases to have such nover, ew * pt in cásese.1 mkprision ; and even in those ii is :-n irn iol ible iui<- the; vo amendment can be made u-> css t’yrc }s sotih r'linjp in the record ⅛⅛ anu r l by- L'h *- ru1** is ru rev arv to preserve that sanctity and verity which m contemplation oi law the record possesses. For if the record could he altered or amended by any thing but itself, it would in point of verity be inferior to that, by which it is amended.
There being nothing in the record to amend by in this case, the alteration in the entry oí tile prayer and grant of the appeal was unauthorised, and the order quashing the execution, being predicated on the pendency of an appeal taken by the defendant, which the record shews not to have been the case, is erroneous and must be reversed, &c.